UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13G Under the Securities Exchange Act of 1934 (Amendment No. 05 )* Onvia, Inc. (Name of Issuer) Common Stock, par value $.0001 per share (Title of Class of Securities) 68338T403 (CUSIP Number) December31,2007 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £Rule 13d-1(b) TRule 13d-1(c) £Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 68338T403 1. Names of Reporting Persons. Roger Feldman I.R.S. Identification Nos. of above persons (entities only). 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£(b)£ 3. SEC USE ONLY 4. Citizenship or Place of Organization United States citizen 5. Sole Voting Power 44,149 Number of 6. Shared Voting Power Shares 654,572 Beneficially Owned by Each Reporting 7. Sole Dispositive Power Person With: 44,149 8. Shared Dispositive Power 654,572 9. Aggregate Amount Beneficially Owned by Each Reporting Person 698,721 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)£ 11. Percent of Class Represented by Amount in Row (9) 8.5% 12. Type of Reporting Person IN 2 SCHEDULE 13G CUSIP No. 68338T403 1. Names of Reporting Persons. Harvey Hanerfeld I.R.S. Identification Nos. of above persons (entities only). 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£(b)£ 3. SEC USE ONLY 4. Citizenship or Place of Organization United States citizen 5. Sole Voting Power 22,230 Number of 6. Shared Voting Power Shares 654,572 Beneficially Owned by Each Reporting 7. Sole Dispositive Power Person With: 22,230 8. Shared Dispositive Power 654,572 9. Aggregate Amount Beneficially Owned by Each Reporting Person 676,802 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)£ 11. Percent of Class Represented by Amount in Row (9) 8.3% 12. Type of Reporting Person IN 3 Item 1. (a) Name of Issuer Onvia, Inc. (b) Address of Issuer's Principal Executive Offices 509 Olive Way Ste. 400 Seattle, WA 98101 Item 2. (a) Name of Person Filing This schedule 13G is being filed jointly by Roger Feldman and Harvey Hanerfeld (the "Reporting Persons"). (b) Address of Principal Business Office or, if none, Residence The address of each of the Reporting Persons is 1919 Pennsylvania Avenue, NW, Suite 725, Washington, DC 20006 (c) Citizenship Each of the Reporting Persons is a United States citizen (d) Title of Class of Securities Common Stock, $.0001 par value (e) CUSIP Number 68338T403 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) £ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) £ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) £ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) £ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) £ A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) £ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) £ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) £ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. (a) Amount beneficially owned: * See Attachment A (b) Percent of class: * See Attachment A (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote * See Attachment A (ii) Shared power to vote or to direct the vote * See Attachment A (iii) Sole power to dispose or to direct the disposition of * See Attachment A (iv) Shared power to dispose or to direct the disposition of * See Attachment A 4 Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following£. Instruction: Dissolution of a group requires a response to this item. Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of Group Item 10. Certifications SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February11,2008 Roger Feldman By: /s/Roger Feldman Roger Feldman Harvey Hanerfeld By: /s/Harvey Hanerfeld Harvey Hanerfeld 5 ATTACHMENT A As of December 31, 2007, Roger Feldman is the beneficial owner of 698,721 shares of Common Stock, constituting 8.5% of the issued and outstanding shares of Common Stock (assuming the exercise of 29,399 options into Common Stock).Harvey Hanerfeld is the beneficial owner of 676,802 shares of Common Stock, constituting 8.3% of the issued and outstanding shares of Common Stock.Roger Feldman has the sole power to vote or direct the voting of and to dispose and to direct the disposition of the 44,149 shares beneficially owned by him as an individual (assuming the exercise of 29,399 options beneficially held by him).Harvey Hanerfeld has the sole power to vote or direct the voting of and to dispose and to direct the disposition of the 22,230 shares beneficially owned by him as an individual.As the solemanaging membersof West Creek Capital,LLC, a Delaware limitedliability company (formerly West Creek Capital, L.P., a Delaware limited partnership) that is the investment adviser to (i) West Creek Partners Fund L.P., a Delaware limited partnership ("Partners Fund"), and (ii) Cumberland Investment Partners, L.L.C., a Delaware limited liability company ("Cumberland"), Mr. Feldman and Mr. Hanerfeld may be deemed to have the shared power to direct the voting and disposition of the 407,502 shares of Common Stock owned by Partners Fund, and the 247,070 shares of Common Stock owned by Cumberland. 6
